Mr Justice Gordon
delivered the opinion of the Court, January 5th, 1885.
The note in suit was a renewal of one that had been previously discounted by the West End Savings Bank. This renewal was drawn in the sum of four hundred dollars, dated at Pittsburgh, January 29th, 1888, and indorsed for the accommodation of the makers, Long & Son, by James Glenn, the defendant below, and C. Wessell & Co., the plaintiffs. When signed and indorsed there was a blank left for the place of payment which was preceded by the word “ at,” thus: “Ninety days after date we promise to pay to the order of James Glenn, four hundred dollars at without defalcation, value ■received.” Robert Long, of the firm of Long & Son, took this note to the bank and presented it for the purpose of lifting the original, but the cashier declined to receive it on the ground that there was no place of payment, whereupon Long inserted, after the word “at,” the words “West End Savings Bank.” With this amendment the note was accepted; when due, in default of payment, it was protested, was afterwards paid by the plaintiffs, and ■ suit brought by them against the defendant as first indorser. About the facts there was no dispute, and under them the court directed a verdict for the defendant, holding that the alteration, as above stated, having been made without the assent of the indorser, worked his release. This case was assumed to be like that of the Southwark Bank v. Gross et al., 11 Ca. 80, where we held that the insertion of the place of payment by the payee, after the execution of the note, and without the assent of the maker, avoided it as to him and the indorsers. We cannot, however, agree that the cases are analogous.
In the case cited the alteration was wholly unwarranted, and made by the payee, whilst in the case in hand, the addition of the place of payment cannot technically be called an altera*111tion, for it was warranted by the blank which was left unfilled, and this addition was made by the payor. When one signs a promissory note in blank either as to time or amount, he is bound to know that the payee may supply one or both: Hepler v. Mount Carmel Savings Bank, 1 Out. 420; Byles on Bills, (5 Am. Ed.) 478, note. And in Wiley v. Moor, 17 S. & R. 438, the same rule is applied to a bond. Now, when the defendant indorsed the note in controversy he may be presumed to have known that the place of payment was left blank; that unless that blank was filled the paper could not be used for the purpose intended, and that, necessarily, it must be filled by the payors, for the accommodation of whom he became indorser.
Had the note been signed and indorsed without date, amount or place of payment, the right of Long & Son to fill in all these would have been undoubted. Why, then, the3r would not have the same right as to either of these particulars is hard to comprehend. Had the defendant intended otherwise he could have prevented all difficulty by simply drawing his pen through the word “at,” but not having done so the blank stood as his warrant to the payors to fill in the place of payment.
Judgment reversed and new venire ordered!